CONSOLIDATED STATEMENTS OF OPERATIONS McIntosh Bancshares, Inc. and Subsidiaries For Each of the Three Months and Six Months Ended June 30, 2008 and 2007 (Unaudited) Three Months Six Month 2008 2007 2008 2007 Interest income: Loans, including fees $ 5,694,063 $ 7,750,857 $ 12,077,963 $ 15,178,303 Interest on investment securities: U.S. Treasury, U.S. Government agency and mortgage-backed securities 768,086 892,374 1,565,545 1,789,738 State, county and municipal 93,354 108,220 209,081 213,945 Other investments 32,739 30,233 58,058 60,599 Federal funds sold and other short-term investments 28,006 123,531 121,406 281,188 Total interest income 6,616,248 8,905,215 14,032,053 17,523,773 Interest expense: Interest-bearing demand and money market 306,020 897,479 838,999 1,797,674 Savings 49,351 44,267 89,761 87,671 Time deposits of $100,000 or more 1,360,832 1,540,303 2,817,990 3,066,046 Other time deposits 1,312,318 1,425,859 2,852,641 2,755,496 Other 131,772 187,636 243,718 373,281 Total interest expense 3,160,293 4,095,544 6,843,109 8,080,168 Net interest income 3,455,955 4,809,671 7,188,944 9,443,605 Provision for loan losses 3,971,304 227,500 4,858,108 192,674 Net interest income after provision for loan losses (515,349 ) 4,582,171 2,330,836 9,250,931 Other Income: Service charges 612,609 566,208 1,204,834 1,094,585 Investment securities gains 1,466,725 4,200 2,184,140 4,200 Increase in cash surrender value of life insurance 62,880 68,784 125,760 137,568 Other real estate owned gains (losses) (88,837 ) 3,519 (161,115 ) 63,703 Fixed and repossessed asset gains (losses) (7,384 ) (537 ) (9,254 ) (5,309 ) Other income 321,797 402,582 663,493 770,807 Total other income 2,367,790 1,044,756 4,007,858 2,065,554 Other expenses: Salaries and employee benefits 2,233,431 2,585,385 4,713,451 5,177,055 Occupancy and equipment 455,762 455,467 903,382 880,244 Other operating 1,053,898 880,718 2,107,130 1,784,833 Total other expenses 3,743,091 3,921,570 7,723,963 7,842,132 Earnings (loss) before income taxes (1,890,650 ) 1,705,357 (1,385,269 ) 3,474,353 Income tax expense (benefit) (584,721 ) 571,931 (463,270 ) 1,163,194 Net earnings (loss) $ (1,305,929 ) $ 1,133,426 $ (921,999 ) $ 2,311,159 Basic earnings (loss) per common share based on average outstanding shares of 2,810,976 in 2008 and 2,810,103 in 2007 $ (0.46 ) $ 0.40 $ (0.33 ) $ 0.82 Diluted net earnings (loss) per common share based on average outstanding shares for the three months of 2,810,976 in 2008 and 2,871,770 in 2007 and for the six months of 2,810,976 in 2008 and 2,870,369 in 2007 $ (0.46 ) $ 0.40 $ (0.33 ) $ 0.81 Dividends declared per share of common stock $ - $ 0.09 $ 0.09 $ 0.18 CONSOLIDATED BALANCE SHEETS McIntosh Bancshares, Inc. and Subsidiaries June 30, 2008 and 2007 2008 2007 (Unaudited) Assets Cash and due from banks $ 7,879,644 $ 9,591,930 Interest bearing deposits 5,185,651 262,087 Federal funds sold 4,102,000 6,037,000 Investment securities held to maturity 235,000 328,849 Investment securities available for sale 66,867,457 79,418,001 Other investments 3,482,979 2,255,865 Loans 343,731,355 348,725,401 Less: Allowance for loan losses (9,481,528 ) (4,944,879 ) Loans, net 334,249,827 343,780,522 Premises and equipment, net 7,015,494 6,707,061 Other real estate 8,200,044 1,706,748 Accrued interest receivable 3,102,301 4,124,784 Bank owned life insurance 6,623,479 6,386,846 Other assets 4,954,351 3,852,682 Total assets $ 451,898,227 $ 464,452,375 Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ 35,921,468 $ 35,638,067 Money market and NOW accounts 99,195,859 118,562,052 Savings 16,781,547 11,952,591 Time deposits of $100,000 or more 116,327,072 113,935,765 Time deposits 121,492,526 120,643,082 Total deposits 389,718,472 400,731,557 Borrowed funds 21,479,836 21,562,445 Accrued interest payable and other liabilities 4,459,788 5,033,816 Total liabilities 415,658,096 427,327,818 Commitments Stockholders' equity: Common stock, par value $2.50; 10,000,000 shares authorized, 2,810,976 shares issued and outstanding 7,027,440 7,027,440 Surplus 5,733,129 5,640,048 Retained earnings 23,997,307 25,401,541 Accumulated other comprehensive loss (517,745 ) (944,472 ) Total stockholders' equity 36,240,131 37,124,557 Total liabilities and stockholders' equity $ 451,898,227 $ 464,452,375 Dear Shareholders, As you know, the banking industry is facing unusually turbulent times.The environment, especially concerning residential real estate, seems to change weekly.As a result, we waited until closer to when we file our June 30, 2008 10Q with the Securities and Exchange Commission (SEC) before finalizing our letter to shareholders.We wanted to make sure our letter reflected the most up to date information, and from a timing standpoint, was consistent with what we disclosed to the SEC.Unfortunately, this led to a delay in shareholder communication versus past quarters. Your company continues to be challenged by the weak housing market, elevated gas prices, increasing unemployment, and tight credit conditions.As compared to the second quarter of 2007, net income decreased $2.4 million to a loss of $1,305,929.Fully diluted net earnings per common share decreased $0.86 per share to a loss of $0.46 per share for the same period. A big determinant in our sub-par performance was the continued increase in non-performing assets.Non-performing assets (foreclosed property, non-accrual loans, and loans that are 90 days or more past due and not on non-accrual) increased $6.1 million or 17.8% to $40.6 million since March 31, 2008.This amounts to 11.4% of total loans plus other real estate owned. Terry Ellington and Al Cook continue to aggressively manage our non-performing loans and foreclosed property.Foreclosed real estate sold in 2008 amounted to $3.7 million at a cumulative loss of $161,115 from the values we booked at foreclosure.We have now sold over $6.6 million in other real estate in 2007 and 2008. We continue to make good progress in reducing our concentration of acquisition, development and construction (AD&C) loans.As of June 30, 2008, AD&C loans represent 32.2% of gross loans and commitments versus 42.8% as of June 30, 2007. In the second quarter of 2008 net charge-offs were $324,262 as compared to net recoveries of $29,700 in the second quarter of 2007.Although this represented a substantial increase, charge-offs were down significantly from the first quarter of 2008 when they were $2,008,482.Because of an increase in impaired loans and further reductions in property values, loan loss provision increased $3.7 million to $4 million in the quarter.Our loan loss reserve is now $9.5 million and represents 2.76% of gross loans as compared to $4.9 million or 1.42% last year. Your company’s June 30, 2008 tax equivalent net interest margin of 3.40% declined 108 basis points from the year-ago period.As discussed last quarter, there were four major factors contributing to this decline.First, carrying $34.3 million in average non-accrual loans and other real estate drastically reduced interest income on loans.Second, as an asset sensitive bank, the 325 basis point drop in the prime lending rate reduced interest income more rapidly than we could reduce our cost of money.Third, as additional loans were placed on non-accrual we had to reverse $458,581 in accrued interest as compared to $23,529 for the same period last year.Fourth, loan fees declined $133,415 as compared to last year. We continue to shrink our balance sheet as we attempt to manage capital.For June 30, 2008 as compared to June 30, 2007 total assets decreased $12.5 million or 2.7% to $451.9 million.Deposits decreased $11.0 million or 2.7% to $389.7 million.Gross loans decreased $5.0 million or 1.4% to $343.7 million.The deposit decrease was predominantly attributable to the run-off of SPLOST money in Jackson as local infrastructure projects were completed and in Jasper County the yearly rotation out of public funds. During the quarter other capital generating measures were employed.We realized $1,466,725 in investment securities gains primarily from the sale of 527 shares of Class A common stock of Silverton Financial Services, Inc.We also liquidated $9.5 million of our municipal bond portfolio at a gain of $23,625 to redeploy these assets in taxable investments. Other non-interest expense for the second quarter declined $178,479 or 4.6% from the year-ago period.This decrease was primarily due to lower salary and employee benefit expenses.Salary and personnel expense has fallen $351,954 or 13.6% as full-time equivalent employees have decreased from 146.5 to 141.5 and certain benefit accruals have been discontinued. There was some good news from Washington where Congress passed and the President has signed the “Housing and Economic Recovery Act of 2008”.Under the act, first-time home buyers, within certain income guidelines, can qualify for a tax credit of $7,500 or 10% of a home’s purchase price, whichever is less.It is estimated that up to 3 million buyers could be eligible for the credit.We hope that this and other provisions of the bill will stimulate home sales and help move some of the stagnant home inventory. We have embarked on several new deposit campaigns that are designed to grow our core deposits.Our Prime Savings account and Certificate of Deposit specials have been very well received in our markets. As you are now well aware, we have temporarily suspended the payment of cash dividends.This will preserve over $1 million in capital over the next 12 months. In summary, these are very unusual times for your company.We are concentrating even more on delivering the best possible service to our customers in a relaxed but professional environment.We are thankful for our strong relationships in the communities we serve and know that our core business will sustain us as we deal with the current economic environment. Thank you for your continued support and encouragement.You are an integral part of our team and your influence and business referrals are more important now than ever. Sincerely, William
